DETAILED ACTION
“Forging and Pressing Production System and Management Method Therefor”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: Claims 96-102 in the reply filed on 12/04/2021 is acknowledged. The traversal is on the grounds that no search burden exists in the examination of the inventions of Groups I, II, and III.  This is not found persuasive because the basis for restriction of a national stage application is a lack of unity of invention rather than the presence of search burden. Additionally, Examiner notes that the inventions of Groups I, II, and III have different fields of search - as established in the Restriction/Election Requirement (mailed 10/04/2021).
The requirement is still deemed proper and is therefore made FINAL.
Claims 103-115 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/04/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 101 is objected to because of the following informalities:  
Grammar/Syntax -
In claim 101 “so as for” Examiner suggests “for”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 100 and 101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 100 recites the limitation “wherein said conveying mechanism comprises at least one infusion body and at least two nozzles, wherein after said receiving portion is dragged to said receiving position, and said nozzles sprays outward with oil mist;” this limitation renders the metes and bounds of the claim indefinite. Examiner notes that in parent claim 96, the “maintenance mechanism” not “the conveying mechanism” is defined as “adapted for spraying oil up and down onto the forging device.” It is unclear if both the maintenance mechanism and the conveying mechanism are adapted for spraying oil up and down onto the forging device; if the recitation “the conveying device in claim 100 should instead be “the maintenance device;” or if the maintenance device is part of the conveying device. 
Regarding claim 101, there is insufficient antecedent basis for the recitation “at least one of said nozzles.” Examiner notes that claim 101 as presently recited depends upon claim 96. While no “nozzles” are recited in independent claim 96, nozzles are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 96-102 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (CN-104826973-A; hereafter “Yu;” reference is made to the machine translation provided with this Office Action) in view of Bachmann (DE-3039914-A1; reference is made to the machine translation provided with this Office Action).
Regarding Claim 96:
Yu discloses a delivering device (1/2, fig. 1) for a forging device (6), comprising: 
a conveying mechanism (1/2), wherein said conveying mechanism (1/2) reciprocates from a starting position (position above discharging region (5)) to a receiving position (at forging device (6)) to receive the forged material at the receiving position, and to carry the material away from the forging device (6; to discharging region (5); Pg. 3, ¶11), 
wherein the material is forged by said forging device (6; Pg. 3, ¶11), 

wherein the receiving position is located on said forging device (6); 
wherein after said conveying mechanism (1/2) receives the material dropping at the receiving position, said conveying mechanism (1/2) carries the material back to the starting position (5; Pg. 5, ¶2).
Yu does not teach that the delivering device is also a maintenance device, comprising a maintenance mechanism, adapted for spraying oil up and down onto the forging device.
Bachmann teaches that in the forging art, the forging tool should be lubricated to ensure proper functionality (¶0003). Bachmann discloses that a maintenance device adapted for spraying oil up and down onto a forging device may be incorporated into a material manipulating arm to save time and construction cost of the apparatus (¶0005) and further teaches that it is advantageous for the lubrication process to be carried out while a workpiece is held by a gripper of the manipulating arm so that the arm need not be repeatedly extended into the forging area (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the delivering device of Yu to include a maintenance mechanism, adapted for spraying oil up and down onto the forging device. One of ordinary skill in the art would have been motivated to make this addition because, as Bachmann discloses, provision of such known maintenance mechanism allows for efficient lubrication/maintenance of the forging dies while a workpiece is held by the gripper of a conveying mechanism (¶0005-0007).
Regarding Claim 97:
Yu in view of Bachmann teaches the maintenance and delivering device, as recited in claim 96.
Yu does not specify wherein the position of said maintenance mechanism is selected from the group consisting of at least one of a front end, a front portion of said conveying mechanism, and combination thereof, wherein [when] said conveying mechanism moves to the receiving position, wherein said maintenance mechanism sprays oil up and down to said forging device.
Bachmann discloses that the oil dispensing nozzle of a maintenance mechanism should be located near the gripper of a conveying mechanism (¶0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the maintenance and delivering device of Yu in view of Bachmann wherein the position of said maintenance mechanism is selected from the group consisting of at least one of a front end, a front portion of said conveying mechanism, and combination thereof. Examiner notes that the “gripper” of Yu is component 101; this component is located at a front end of the conveying mechanism (1/2, as shown in fig. 1). When one of ordinary skill in the art incorporates the maintenance mechanism of Bachmann into the conveying mechanism of Yu - as described in reference to claim 96, above - one of ordinary skill in the art would locate at least the oil dispensing nozzle in the region of the gripping mechanism as taught by Bachmann (¶0005).	Examiner notes that in such a combination of Yu in view of Bachmann [when] said conveying mechanism moves to the receiving position, said maintenance mechanism sprays oil up and down to said forging device.
Regarding Claim 98:
Yu in view of Bachmann teaches the maintenance and delivering device, as recited in claim 96.
Yu further teaches wherein said conveying mechanism (1/2, fig. 1) is disposed at one side of said forging device (6; Pg. 2, ¶13), wherein said conveying mechanism (1/2) comprises a driving portion (2/7) and a receiving portion (1), wherein said receiving portion (1) is driven by said driving portion (2) to reciprocate from the starting position to the receiving position (Pg. 3, ¶12).
Regarding Claim 99:
Yu in view of Bachmann teaches the maintenance and delivering device, as recited in claim 98.
Yu further teaches wherein said receiving portion (1) is obliquely arranged, wherein said receiving portion (1) comprises a feed channel (annotated fig. 2) and a feed port and a discharge port (annotated fig. 2) that communicate said feed channel (annotated) and external space (as shown; Pg. 4, ¶2; Examiner notes that the feed channel is the “hollow structure” formed between movable jaw (1012) and fixed jaw (1013), in which a forged material is held during transport from the receiving position - at forging device (6) to the discharging region (5); the feed port and discharge port are the “gap” at the bottom of the “hollow structure”), 
wherein after the receiving portion (1) receives the material brought up by said forging device (6), the receiving portion moves back to the starting position (position above discharging region (5)) allows the material to slide down and be conveyed through said feed channel from the discharge port to a storage area (6; Pg. 5, ¶2).

    PNG
    media_image1.png
    352
    724
    media_image1.png
    Greyscale

Regarding Claim 100:
Yu in view of Bachmann teaches the maintenance and delivering device, as recited in claim 96.
Bachmann further teaches wherein said conveying mechanism (7) comprises at least one infusion body (9; ¶0016) and at least two nozzles (20/21; ¶0019); wherein after said receiving portion is dragged to said receiving position (in the forging area), and said nozzles sprays outward with oil mist (¶0019); and wherein said infusion body (9) conveys machine oil to said nozzles (20/21; ¶0016);
When the apparatus of Yu is modified to include the maintenance mechanism of Bachmann - as detailed in reference to claim 96, above - the maintenance mechanism of the combination will have the same structure as that of Bachmann.
Regarding Claim 101:
Yu in view of Bachmann teaches the maintenance and delivering device, as recited in claim [100].
Bachmann further teaches wherein at least one of said nozzles (20) is spraying oil downwardly, wherein at least one of said nozzles (21) is spraying oil upward (¶0019), so as for maintaining said forging device through spraying oil (¶0003).
Regarding Claim 102:
Yu in view of Bachmann teaches the maintenance and delivering device, as recited in claim 98.
Yu further teaches wherein said driving portion (2/7) comprises a slide rail (7) and a drive assembly (2), wherein said drive assembly (2) is disposed at one side (as in fig. 1), wherein said drive assembly (2) drives said receiving portion (1) to reciprocate on said slide rail (7; Pg. 3, ¶12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference listed on the attached PTO-892 and not relied upon are cited to show conveying and/or maintenance devices for forging devices with similar features to those of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725